Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2021 has being considered by the examiner.

Drawing Objections

	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second outer body” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "Element 293" has been used to designate two different elements. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet " or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9, 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomek (US Pat No. 4842059).

In regards to claim 1, Tomek discloses: An apparatus comprising: a downhole tool operable to connect within a tool string, wherein the downhole tool comprises: a first sub; (Tomek Fig 1 equipment connected above sub 11 as noted in column 2 lines 54-61) (col 2 line 62-64) a second sub; and (Tomek Fig 1 Element 23) (col 3 line 66-67) a movable joint (Tomek Fig 1 Element 11) movably connecting the first sub and the second sub to facilitate relative angular movement between the first sub and the second sub, (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67) wherein the downhole tool is operable to connect together a first portion of the tool string and a second portion of the tool string (Tomek Fig 1 connection above Element 11 as noted in column 2 lines 54-61 and below Element 23) and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string when the downhole tool is connected within the tool string. (col 1 line 57-59)

In regards to claim 2, Tomek discloses: The apparatus of claim 1 wherein the downhole tool further comprises:  a biasing member (Tomek Fig 1 Element 40) disposed (Tomek Fig 1 element 34) in association with the movable joint, (Tomek Fig 1 Element 11) (col 1 line 65-68) and wherein the biasing member is operable to urge angular movement of the movable joint toward a relative angular position in which a central axis of the first sub and a central axis of the second sub are axially aligned. (col 1 line 65-68)


In regards to claim 5, Tomek discloses: The apparatus of claim 1 wherein the movable joint comprises a ball member and a socket member. (Tomek Fig 1 Element 13) (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67)

In regards to claim 6, Tomek discloses: The apparatus of claim 1 wherein: the movable joint comprises: (Tomek Fig 1 Element 11) (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67) a socket member; (Tomek Fig 1 Element 13) (col 3 line 7-8) a ball member disposed within the socket member, (Tomek Fig 1 space that Element 13 sits) (col 3 line 7-8) wherein the ball member comprises a plurality of channels (Tomek Fig 1 Element 20) each extending along an outer surface of the ball member; and (col 3 line 13-15) a plurality of protrusions (Tomek Fig 1 Element 21) each connected to the socket member and disposed within a corresponding instance of the channels; (col 3 line 16-17) the movable joint facilitates relative angular movement of the first sub and the second sub between a first relative angular position in which a first central axis of the first sub and a second central axis of the second sub are axially aligned and a second relative angular position in which the first central axis and the second central axis are positioned at a relative angle; and (col 3 line 21-25) the movable joint prevents relative rotation between the first sub about the first axis and the second sub about the second axis. (col 3 line 18-21)

In regards to claim 7, Tomek discloses: The apparatus of claim 1 wherein the movable joint comprises a ball member (Tomek Fig 1 Element 13) (col 3 line 7-8) and a socket member, (Tomek Fig 1 space element where Element 13 sits) (col 3 line 7-8) wherein the downhole tool further comprises a biasing member disposed in association with the movable joint, (Tomek Fig 1 Element 40) and wherein the biasing member is operable to urge relative angular movement between the ball member and the socket member toward a relative angular position in which a central axis of the first sub and a central axis of the second sub are axially aligned. (col 1 line 65-68)


In regards to claim 9, Tomek discloses: The apparatus of claim 1 wherein: the downhole tool is an instance of a plurality of downhole tools each operable to connect within (col 4 line 32-37) the tool string; (10) each of the downhole tools is further operable to connect with another of the downhole tools (Tomek Fig 1 element 31) to form a combined downhole tool operable to connect within the tool string; (Tomek Fig 1 element 31) (col 4 line 32-37) and when the downhole tool is connected within the tool string, (Tomek Fig 1 element 31) (col 4 line 32-37) the combined downhole tool is operable to: connect together the first portion of the tool string and the second portion of the tool string; (Tomek Fig 1 element 31) (col 4 line 32-37) facilitate relative angular movement of the first portion of the tool string and the second portion of the tool string between a first relative angular position in which a central axis of the first portion of the tool string and a central axis of the second portion of the tool string are axially aligned and a second relative angular position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are positioned at a relative angle; and (Tomek Fig 1) (col 3 line 21-25) (Describes the ability to have multiple angles relative to the central axis) facilitate relative lateral movement of the first portion of the tool string and the second portion of the tool string between a first relative lateral position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are axially aligned and a second relative lateral position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are laterally offset and parallel. (col 3 line 18-21) (Describes the ability to have multiple angles relative to the central axis including 0)



In regards to claim 13, Tomek discloses: An apparatus comprising: a plurality of downhole tools each comprising: a first sub; (Tomek Fig 1 equipment connected above sub 11 as noted in column 2 lines 54-61) (col 2 line 62-64) (col 2 line 62-64) a second sub; and (Tomek Fig 1 Element 23) (col 3 line 66-67) a movable joint (Tomek Fig 1 Element 13) movably connecting the first sub and the second sub to facilitate relative angular movement between the first sub and the second sub, (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67) wherein each of the downhole tools is operable to: connect together a first portion of the tool string and a second portion of the tool string (col 2 line 62-64) and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string; (Tomek Fig 1 Element 11) (Tomek Fig 1 Element 23) (col 2 line 62-64) and connect with another of the downhole tools to form a combined downhole tool operable to connect together the first portion of the tool string and the second portion of the tool string and facilitate relative angular movement between the first portion of the tool string and the second portion of the tool string. (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67)

In regards to claim 14, Tomek discloses: The apparatus of claim 13 wherein each of the downhole tools is operable to facilitate relative angular movement of the first portion of the tool string and the second portion of the tool string between a first relative angular position in which a central axis of the first portion of the tool string and a central axis of the second portion of the tool string are axially aligned and a second relative angular position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are positioned at a relative angle. (Tomek Fig 1) (col 3 line 21-25) (Describes the ability to have multiple angles relative to the central axis) (col 3 line 18-21) (Describes the ability to have multiple angles relative to the central axis including 0)

In regards to claim 15, Tomek discloses: The apparatus of claim 13 wherein the combined downhole tools is operable to: facilitate relative angular movement of the first portion of the tool string and the second portion of the tool string between a first relative angular position in which a central axis of the first portion of the tool string and a central axis of the second portion of the tool string are axially aligned and a second relative angular position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are positioned at a relative angle; and(Tomek Fig 1) (col 3 line 21-25) (Describes the ability to have multiple angles relative to the central axis) facilitate relative lateral movement of the first portion of the tool string and the second portion of the tool string between a first relative lateral position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are axially aligned and a second relative lateral position in which the central axis of the first portion of the tool string and the central axis of the second portion of the tool string are laterally offset and parallel. (col 3 line 18-21) (Describes the ability to have multiple angles relative to the central axis including 0)

In regards to claim 16, Tomek discloses: The apparatus of claim 13 wherein the second sub of a first instance of the downhole tools is operable to fixedly connect with the first sub of a second instance of the downhole tools to form the combined downhole tool. (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67)

In regards to claim 17, Tomek discloses: The apparatus of claim 13 wherein the second sub of a first instance of the downhole tools is operable to fixedly connect with the first sub of a second instance of the downhole tools and the second sub of the second instance of the downhole tools is operable to fixedly connect with the first sub of a third instance of the downhole tools to form the combined downhole tool. (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67)


In regards to claim 18, Tomek discloses: An apparatus comprising: a downhole tool operable to connect within a tool string, wherein the downhole tool comprises: a first sub; (Tomek (Tomek Fig 1 equipment connected above sub 11 as noted in column 2 lines 54-61) (col 2 line 62-64)) (col 2 line 62-64) a second sub; and (Tomek Fig 1 Element 23) (col 3 line 66-67) a movable joint comprising: (Tomek Fig 1 Element 13) a socket member; (Tomek Fig 1 Element 13) (col 3 line 7-8) a ball member disposed within the socket member, wherein the ball member (Tomek Fig 1 Element 13) (col 3 line 7-8) comprises a plurality of channels each extending along an outer surface of the ball member; and (Tomek Fig 1 Element 20) a plurality of protrusions each connected to the socket member and disposed within a corresponding instance of the channels, (Tomek Fig 1 Element 21) (col 3 line 16-17) wherein the movable joint: (Tomek Fig 1 Element 13) (col 1 line 57-59) (col 2 line 62-64) (col 3 line 66-67) connects the first sub and the second sub; (Tomek Fig 1 Element 31) facilitates relative angular movement of the first sub and the second sub between a first position in which a first central axis of the first sub and a second central axis of the second sub are axially aligned and a second position in which the first central axis and the second central axis are positioned at a relative angle; (Tomek Fig 1) (col 3 line 21-25) (Describes the ability to have multiple angles relative to the central axis) and prevents relative rotation between the first sub along the first axis and the second sub along the second axis. (col 3 line 18-21)

In regards to claim 19, Tomek discloses: The apparatus of claim 18 wherein each of the channels extends along the outer surface of the ball member parallel to the first central axis. (col 3 line 13-15)

In regards to claim 20, Tomek discloses: The apparatus of claim 18 wherein the protrusions are aligned with a center of the ball member. (col 3 line 13-15)



Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomek (US Pat No. 4842059) in view of Steenbock (US Pat No. 4442908)

In regards to claim 3, Tomek discloses: The apparatus of claim 1 wherein: the movable joint is or comprises a first movable joint; (Tomek Fig 1 Element 13) the first sub (Tomek Fig 1 equipment connected above sub 11 as noted in column 2 lines 54-61) (col 2 line 62-64) is operable to connect with the first portion of the tool string; and (col 2 line 62-64)

Tomek discloses multiple connections in the system to make up the disclosed embodiment, but does not disclose, more than two. Tomek however strongly suggests that there could be more than two connections to make the downhole tool. (Tomek Col 4 line 29-37)

However, Steenbock discloses the ability to more than 2 universal joints (Steenbock Fig 1 element 13) and subs on the downhole tool: a third sub (Steenbock fig 1 element 12) operable to connect with the second portion of the tool string; (Steenbock Fig 1 Element 12 and 13 Col 6 line 1-3; multiple connections) and a second movable joint movably connecting the second sub and the third sub to facilitate relative angular movement between the second sub and the third sub. (Steenbock Fig 1 Element 12 and 13 Col 6 line 1-3; multiple connections)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomek to include more than 2 subs in the system as taught by Steenbeck to order to add additional flexibility to the system.


In regards to claim 4, Tomek discloses: The apparatus of claim 1 wherein: the movable joint is or comprises a first movable joint; (Tomek Fig 1 Element 13) the first sub is operable to connect with the first portion of the tool string; (Tomek Fig 1 Element 11) (col 2 line 62-64) 

Tomek discloses multiple connections in the system to make up the disclosed embodiment, but does not disclose, more than two. Tomek however strongly suggests that there could be more than two connections to make the downhole tool. (Tomek Col 4 line 29-37)

However, Steenbock discloses the ability to more than 2 universal joints (Steenbock Fig 1 element 13) and subs on the downhole tool: a third sub; (Steenbock fig 1 element 12) a fourth sub operable to connect with the second portion of the tool string; (Steenbock Fig 1 Element 12 and 13 Col 6 line 1-3; multiple connections) a second movable joint movably connecting the second sub and the third sub to facilitate relative angular movement between the second sub and the third sub; (Steenbock Fig 1 Element 12 and 13 Col 6 line 1-3; multiple connections) and a third movable joint movably connecting the third sub and the fourth sub to facilitate relative angular movement between the third sub and the fourth sub. (Steenbock Fig 1 Element 12 and 13 Col 6 line 1-3; multiple connections)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tomek to include more than 2 subs in the system as taught by Steenbeck to order to add additional flexibility to the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomek (US Pat No. 4842059) 

In regards to claim 8, Tomek discloses: The apparatus of claim 1 wherein: the first sub comprises a first outer body; (Tomek Fig 1 equipment connected above sub 11 as noted in column 2 lines 54-61, col 2 line 62-64; Tomek discloses the claimed invention except for a separation between the first sub 11 and the rod 12 (they are integral).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to separate the first sub from the rod connecting the rotatable joint, since it has been held that constructing a formally integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  As modified, Tomek would teach the sub 11 as the first sub, wherein the outer body is the outer surface).  Tomek further discloses: the second sub comprises a second outer body; (Tomek Fig 1 Element 23) (col 3 line 66-67) the movable joint (Tomek Fig 1 Element 11) further comprises a rod (Tomek Fig 1 Element 12) extending between the first sub and the second sub; (col 4 line 29-30) the movable joint facilitates relative angular movement of the first sub and the second sub between a first relative angular position in which a first central axis of the first sub and a second central axis of the second sub are axially aligned and a second relative angular position in which the first central axis and the second central axis are positioned at a relative angle; and (col 4 line 4-8) the first outer body and the second outer body (Tomek Fig 1 Elements 25 and the connection at element 12 col 4 line 2-8) are configured to contact when the first sub and the second sub are in the second relative angular position to reduce bending force imparted to the rod. (see figure 1, Tomek as modified above, and col 4 line 2-8)


Claim(s) 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomek (US Pat No. 4842059) in view of Murray (US Pat No 6382333)

In regards to claim 10, Tomek discloses: The apparatus of claim 1 (Tomek Fig 1)

Tomek however, does not disclose using a plurality of wheels on the downhole tool. 

However, Murray discloses the downhole tool contains: a plurality of wheels (Murray Fig 3 element 4) operable to reduce friction between the downhole tool (Murray col 1 line 26-27; discussing the benefits of lowering friction) and a sidewall of a wellbore when the downhole tool is connected within the tool string and the tool string is conveyed within the wellbore. (Murray col 2 line 28-33; wheels on a drill string lowering friction)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include friction reducing tool as taught by Murray in the flex joint of Tomek, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of reducing friction on downhole equipment after a dog leg, reducing damage to the pipes from dragging on the wellbore.
		

In regards to claim 11, Tomak in view of Murray discloses: The apparatus of claim 10 wherein each wheel (Murray Fig 3 element 4) is operable to rotate about a corresponding axis of rotation, (Murray Fig 3 element 4; wheels rotate around a pin) and wherein the wheels are operable to collectively rotate around a central axis of the downhole tool. (Murray col 2 line 28-33; outer rotation achieved by element 3c plastic bearings)

In regards to claim 12, Tomak in view of Murray discloses: The apparatus of claim 10 wherein the downhole tool further comprises a clamp assembly, (Murray col 2 line 36-40 elements 3A and 3B) wherein each of the wheels is rotatably connected to the clamp assembly, (Murray col 2 line 33-36) and wherein the clamp assembly is rotatably connected to the first sub such that the wheels are operable to collectively rotate around the first sub. (Murray Fig 7 element 15 col 2 line 36-39)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/NICHOLAS D WLODARSKI/               Examiner, Art Unit 3672                                                                                                                                                                                         
/Nicole Coy/Primary Examiner, Art Unit 3672